t c memo united_states tax_court matthew m perdue petitioner v commissioner of internal revenue respondent docket no filed date rex b cruse jr for petitioner gerald l brantley and dan cassano for respondent memorandum opinion panuthos chief special_trial_judge this matter is before the court on petitioner's motion for partial summary_judgment - filed pursuant to rule as discussed in detail below we will deny petitioner's motion background’ on date respondent issued a notice_of_deficiency to petitioner determining deficiencies in and additions to his federal income taxes for the years and although the notice_of_deficiency includes a number of adjustments petitioner's motion for partial summary_judgment is limited to respondent's determination that petitioner failed to report dollar_figure and dollar_figure in income for the taxable years and respondent asserts that petitioner embezzled funds from his grandmother during the taxable years in issue there is no dispute that petitioner filed his tax returns for and on date petitioner filed a timely petition for redetermination in which he alleged in pertinent part that the amounts that he received from his grandmother in and were gifts in particular petitioner alleged that on date his grandmother winfred s cade ms cade executed a durable power unless otherwise indicated section references are to sections of the internal_revenue_code as amended and rule references are to the tax_court rules_of_practice and procedure the following is a summary of the relevant facts that do not appear to be in dispute they are stated solely for the purpose of deciding the pending motion and they are not findings_of_fact for this case see fed r civ p a rule l a of attorney appointing petitioner to serve as her attorney-in- fact petitioner further alleged that ms cade later directed petitioner to close certain of her bank accounts pay her outstanding bills and keep the balance of the funds for himself as gifts the power_of_attorney in question does not include an express authorization for petitioner to make gifts the record shows that ms cade revoked the aforementioned durable_power_of_attorney on date ms cade died on date respondent filed an answer to the petition alleging that the durable_power_of_attorney was invalid on the alternative grounds that ms cade's signature was forged or ms cade lacked the requisite mental capacity to execute the document petitioner filed a reply to respondent's answer asserting that there is no evidence that ms cade's signature on the durable_power_of_attorney is a forgery petitioner subsequently filed a motion for partial summary_judgment accompanied by supporting exhibits petitioner first contends that the record shows that ms cade's signature on the durable_power_of_attorney was notarized by a texas notary public and that two witnesses were present when ms cade signed the document accordingly petitioner maintains that he is entitled to partial summary_judgment that ms cade's signature on the durable_power_of_attorney was not forged in addition q4e- petitioner contends that an affidavit signed by one of the witnesses the notary's wife establishes that ms cade knowingly and with full mental capabilities signed the durable_power_of_attorney thus petitioner contends that he is entitled to partial summary_judgment that ms cade had the requisite mental capacity to execute the durable_power_of_attorney respondent filed an objection to petitioner's motion accompanied by supporting exhibits respondent maintains that material issues of fact remain in dispute regarding the authenticity of ms cade's signature on the durable_power_of_attorney and whether ms cade had the requisite mental capacity to execute the document in particular respondent relies on evidence that prior to her death ms cade filed a petition in state court seeking a temporary restraining order against petitioner and executed a sworn statement that she did not sign the durable_power_of_attorney respondent also relies on the opinion of a forensic examiner who examined the durable_power_of_attorney and concluded that ms cade did not sign the document finally assuming for the sake of argument that ms cade did execute the durable_power_of_attorney respondent contends that material issues of fact remain in dispute regarding ms cade's mental capacity to execute the document inasmuch as she executed - - the durable_power_of_attorney while hospitalized after experiencing hallucinations this matter was set for hearing at the court's motions session in washington d c prior to the hearing petitioner filed a rule c statement asserting that respondent is barred from assessing or collecting any deficiencies attributable to the gifts that petitioner purportedly received pursuant to ms cade's durable_power_of_attorney because the 4-year period of limitations under texas civ prac rem code ann sec west which allegedly governs challenges to the validity of a durable_power_of_attorney expired prior to the issuance of the notice_of_deficiency counsel for both parties appeared at the hearing and presented oral argument on the pending motion during the hearing counsel for respondent argued that the applicable statute_of_limitations in this case is set forth in sec_6501 both parties filed post-hearing memoranda with the court discussion summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials see florida peach corp rule states in pertinent part a party shall set forth in the party's pleading any matter constituting an avoidance or affirmative defense including the statute_of_limitations although petitioner has not properly pled the statute_of_limitations we nonetheless deem the matter to be at issue -- - v commissioner 90_tc_678 summary_judgment may be granted with respect to all or any part of the legal issues in controversy if the pleadings answers to interrogatories depositions admissions and any other acceptable materials together with the affidavits if any show that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law rule b the party opposing the motion cannot rest upon the allegations or denials in the pleadings but must set forth specific facts showing that there is a genuine issue for trial rule d the moving party however bears the burden of proving that there is no genuine issue of material fact and factual inferences will be read ina manner most favorable to the party opposing summary_judgment see 85_tc_267 petitioner's motion for partial summary_judgment and supporting documents present two issues for decision the first issue is whether respondent is barred from challenging the validity of ms cade's durable_power_of_attorney by the texas 4-year statute_of_limitations relied upon by petitioner if we conclude that respondent is not barred from proceeding in this case we must consider whether respondent has demonstrated that material issues of fact remain in dispute regarding the validity of the durable_power_of_attorney we address these two issues in turn statute_of_limitations the parties' dispute regarding the applicable statute_of_limitations poses a classic conflict of laws problem texas civ prac rem code ann sec west provides every action for which there is no express limitations_period except an action for the recovery_of real_property must be brought not later than four years after the day the cause of action accrues petitioner contends that the underlying cause of action ée the validity of the durable_power_of_attorney accrued on or about date--the date ms cade revoked the durable power of attorney---and that the notice_of_deficiency in this case was issued well over years after that date petitioner maintains that respondent should not be permitted to challenge the validity of the durable_power_of_attorney in this case where the validity of the durable_power_of_attorney is no longer subject_to challenge under state law respondent counters that the notice_of_deficiency in this case was issued to petitioner in compliance with the statute_of_limitations set forth in the internal_revenue_code sec_6501 provides in pertinent part sec_6501 general_rule --except as otherwise provided in this section the amount of any_tax imposed by this title shall be assessed within years after the return was filed whether or not such return was filed on or after the date prescribed --- - because petitioner did not file his tax returns for the years in issue until date respondent maintains that the notice_of_deficiency mailed date was timely issued we have little difficulty concluding that the federal statute_of_limitations set forth in sec_6501 overrides the state statute cited by petitioner our holding on this point finds support in both constitutional principles and federal policy considerations we begin our analysis with the so-called supremacy clause contained in the u s constitution art vi cl the supremacy clause states this constitution and the laws of the united_states which shall be made in pursuance thereof shall be the supreme law of the land and the judges in every state shall be bound thereby any thing in the constitution or laws of any state to the contrary notwithstanding consistent with this constitutional principle it is well established that federal claims are subject_to state statutes of limitations unless there is a federal statute_of_limitations or a conflict with federal policy 476_us_498 further where congress explicitly puts a limit upon the time for enforcing a right which it created there is an end of the matter the congressional statute of limitation is definitive 327_us_392 see teamsters pension_trust fund v h f johnson inc 830_f2d_1009 9th cir the supreme court has held that the united_states is not bound by state statutes of limitation in enforcing its rights for instance in 310_us_414 the supreme court held that the united states' claim against the estate of a deceased could not be extinguished under a state law imposing an 8-month time limit on filing claims against the estate see 111_tc_172 similarly the supreme court has recognized that federal statutes of limitation override conflicting state laws for example in 324_us_4 the supreme court held that a trustee in bankruptcy was precluded from attempting to set_aside and recover a preferential transfer by virtue of the 2-year statute_of_limitations applicable under federal_law l1 e the bankruptcy code in spite of the trustee’s argument that state law allowed a 5-year period of limitations for such actions consistent with these cases we hold that the 3-year statute_of_limitations set forth in sec_6501 is controlling in this case our holding on this point is based on sound policy considerations the various statutes of limitation that congress has enacted under the internal_revenue_code and particularly sec_6501 are essential to our nation’s tax system which is -- - based on self-assessment and serve to ensure that passage of time will not prevent collection of the tax unless the government has been informed by the taxpayer that there is or might be tax_liability 474_f2d_565 5th cir see bresson v commissioner supra pincite federal revenue law reguires national application that is not displaced by variations in state law petitioner's post--hearing memorandum includes an alternative allegation that the texas statute_of_limitations is controlling in this case on the ground that the validity of the disputed power_of_attorney affects property rights and obligations between petitioner and ms cade petitioner fails to cite any direct authority in support of this argument we are not persuaded that the disputed power_of_attorney vested petitioner with any cognizable property rights notably the power_of_attorney did not expressly authorize petitioner to make gifts on ms cade's behalf nor did it provide for the transfer of ownership of any specific property to petitioner see patch v commissioner tcmemo_1980_11 the power_of_attorney on its face merely creates an agency relationship between petitioner and ms cade see id petitioner filed his tax returns for the years in issue on date consistent with the preceding discussion we hold that respondent had years from that date to issue a notice of deficiency to petitioner pursuant to sec_6501 the notice_of_deficiency in this case was timely mailed to petitioner on date material issues of fact petitioner maintains that we should grant his motion for partial summary_judgment on the ground that respondent has failed to show that material issues of fact remain in dispute we disagree petitioner asserts that respondent is obliged to present evidence that is clear cogent and convincing beyond any reasonable controversy that ms cade either did not execute the durable_power_of_attorney or that she lacked the requisite mental capacity to execute the document contrary to petitioner's position respondent is obliged to present significant probative evidence showing that there is a genuine issue for trial 896_f2d_116 5th cir see rule d as the moving party petitioner bears the ultimate burden of proving that there is no genuine issue of material fact and factual inferences will be read in a manner most favorable to respondent based upon our review of the record and drawing inferences in a manner most favorable to respondent we conclude that material facts remain in dispute in particular respondent has presented probative evidence including statements that ms cade made prior to her death and the report of a forensic document examiner that ms cade's signature on the durable_power_of_attorney may have been forged further respondent presented probative evidence including physician notes and reports that ms cade may have lacked the requisite mental capacity to execute a power_of_attorney on the date in question accordingly we shall deny petitioner's motion for partial summary_judgment to reflect the foregoing an order will be issued denying petitioner's motion for partial summary_judgment
